Citation Nr: 1521791	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971, including service in Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Additional private medical evidence was added to the record after the June 2013 Statement of the Case along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran requested a video conference hearing with the Board in his June 2013 substantive appeal.  According to a March 2, 2015 letter on behalf of the Veteran, which was received by VA on March 9, 2015, the Veteran wished to withdraw his request for a video conference hearing.  Consequently, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).

The claims of entitlement to service connection for rheumatoid arthritis, to include on a secondary basis, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has hepatitis C due to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he contracted hepatitis C as a result of exposure to blood in service from unsterilized multi-use injector guns used for inoculations and from exposure to unsterilized IV equipment to treat his dysentery in service.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board now turns to the merits of the Veteran's claim.

Service treatment records for January 1970 reveal that the Veteran had a history of heavy drug use in the past and that he had last used LSD in December 1969.  It was reported that he was on orders to Vietnam as an infantryman.  No pertinent abnormality was noted on the Veteran's May 1971 separation medical examination report.

According to an August 2010 VA evaluation of the Veteran's hepatitis, his risk factors include receiving a tattoo from a friend using an ink pen, a history of significant drug use, receiving inoculations via an injector gun in service, and blood exposure in service.  The diagnosis was hepatitis C, stable.  The examiner opined that it was unlikely that the Veteran's hepatitis C was the result of the Veteran's reaction to inoculation shots in service because there is medical documentation of multiple risk factors for development of hepatitis C unrelated to service, including polysubstance abuse and a tattoo.  

Also on file are private treatment records, dated from March 2001 to December 2012, from D. J. Mikolich, M.D.  According to Dr. Mikolich, the Veteran's risk factors for hepatitis C were service inoculations with a multi-use injection system and intravenous infusions given for combat with associated dysentery while in the field in Cambodia.  

There is evidence both for and against the claim for service connection for hepatitis C.  Although there is no evidence of hepatitis C until a number of years after service discharge and the VA opinion in August 2010 did not find that the Veteran's hepatitis C is due to service, this opinion also notes that risk factors for hepatitis C included inoculation with an air-gun and exposure to blood, both of which the Veteran has associated with his military service.  While the VA opinion indicates that risk factors unrelated to service include drug abuse and a tattoo, the Board notes that there is no evidence that the Veteran's drug abuse includes the use of needles and his tattoo appears to be the result of an ink pen and not a needle.  Additionally, there is a December 2012 opinion from a private physician who had treated the Veteran since 2001 in favor of the claim based on his service risk factors.  

Consequently, the evidence is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

With respect to the issue of entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C, the VA examiner in August 2010 declined to provide an opinion as to whether the Veteran had rheumatoid arthritis secondary to hepatitis C because the Veteran was not service connected for hepatitis C at the time.  With respect to the issue of entitlement to a TDIU rating, there is no opinion of record as to whether the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disability.

Consequently, medical opinions are needed prior to final Board adjudication of the issues of entitlement to service connection for rheumatoid arthritis, to include on a secondary basis, and entitlement to a TDIU.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2013), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should request that the Veteran submit an up-to-date VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability, which will be added to the record.

2.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of any rheumatoid arthritis.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner will review the evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis was caused or aggravated by his service-connected hepatitis C.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will also obtain a VA evaluation by a medical professional to determine the effect of the Veteran's service-connected hepatitis C, and his rheumatoid arthritis if this is granted entitlement to service connection, on his employability.  The entire record, including a copy of this remand, will be made available to the examiner in conjunction with the examination.  The examiner must evaluate and discuss the effect of the Veteran's service-connected hepatitis C, as well as the effect as a whole of any additional service-connected disability granted, on his employability.  The examiner is requested to offer an opinion as to the functional effects that the Veteran's service-connected disability or disabilities have on his ability to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner must not consider the Veteran's age or any non-service connected disabilities.  All findings and conclusions need to be supported by a rationale, and the examiner should reconcile the opinion with all other clinical evidence of record.

If the opinion or other evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, but he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), then the claim must be submitted to the director of Compensation for a determination of entitlement to an extraschedular rating for TDIU.  See 38 C.F.R. § 4.16(b).  

4.  The Veteran must be notified that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  After the above, the AMC/RO will readjudicate the Veteran's claims for service connection for rheumatoid arthritis, to include on a secondary basis, and for a TDIU.  If any benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


